DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 07/17/2018. Claims 1-14 are pending for examination.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glas et al. (US 2016/0356882).

Regarding claim 1: Glas disclose a mobile object measurement system for determining the number of people in a measurement area, comprising: 
a storage device configured to store various programs for determining the number of people (Fig. 3, item 0079), and 
(Fig. 3, item 56) configured to read the various programs from the storage device and process measurement data received from a plurality of measurement devices arranged in the area (Fig. 4 and 4, item 10.1-10.n), thereby determining the number of people (¶0085-0092), wherein: 
a plurality of combinations of measurement devices is determined in advance, each combination being configured with at least some of the plurality of measurement devices (Fig. 5, step s100, ¶0120), and
 the processor is configured to execute a process of calculating, as a candidate number of people, the number of people corresponding to each of the at least some of the combinations, on the basis of measurement data from each measurement device included in the at least some of the plurality of combinations (Fig. 5, step s200 and s300, ¶0123),
a process of determining a final number of people on the basis of the candidate number of people (Fig. 5, step s300-s320, ¶0142), and a process of outputting the final number of people (¶0126 and ¶0162). 

Regarding claim 2: Glas disclose The mobile object measurement system according to claim 1, wherein the processor is configured to perform, in the process of determining the final number of people, a process of voting for the candidate number of people obtained from each combination, and determine a candidate number of people with the highest percentage as the final number of people (¶0222).

Regarding claim 3: Glas disclose The mobile object measurement system according to claim 1, wherein the processor is configured to perform, in the process of calculating the (Fig. 5, step s200 and s300, ¶0123-0124).

Regarding claim 10:  Claim 10 is drawn to method having limitations similar to the ones treated above in claim 1 and met by the reference as outlined in the above rejections, and are rejected for the same reasons of anticipation rejection as used above.

Regarding claim 11:  Claim 11 is drawn to method having limitations similar to the ones treated above in claim 2 and met by the reference as outlined in the above rejections, and are rejected for the same reasons of anticipation rejection as used above.

Regarding claim 12:  Claim 12 is drawn to method having limitations similar to the ones treated above in claim 3 and met by the reference as outlined in the above rejections, and are rejected for the same reasons of anticipation rejection as used above.

Allowable Subject Matter
Claims 4-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689